TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-06-00629-CV


In re Ronald Earle, Travis County District Attorney





ORIGINAL PROCEEDING FROM TRAVIS COUNTY


O R D E R
PER CURIAM
	Relator has filed a petition for writ of mandamus concerning the production of
information alleged to be privileged and a motion for temporary relief.  See Tex. R. App. P. 52.8,
52.10.  We grant the motion for temporary relief in part and deny in part. We stay the trial court's
October 20 order requiring Relator to provide certain documents to representatives of the Houston
Chronicle and Mike Hedges pending this Court's receipt and consideration of a response by the real
parties in interest.  See Tex. Gov't Code Ann. §§ 552.001-.353 (West 2004 & Supp. 2006). 
	We otherwise deny the motion for temporary relief.  We deny any mandamus relief
sought relating to Greg Abbott, State of Texas Attorney General.
	It is so ordered October 24, 2006.		
 

Before Justices B. A. Smith, Puryear and Waldrop